           Case 3:16-cv-01340-CSH Document 42 Filed 12/10/18 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


JUDITH DIGHELLO,
        Plaintiff,                                                 Civil No. 3:16CV1340 (CSH)

V.


THURSTON FOODS, INC.,                                              December 10, 2018
      Defendant.

                                             JUDGMENT

          This matter came on for consideration on the Defendant’s Motion for Summary

Judgment [Doc. #33] before the Honorable Charles S. Haight, Jr., United States District Judge.

The Court has reviewed all of the papers filed in conjunction with the motion and on December

3, 2018 entered a Ruling [Doc. #41] GRANTING in part and DENYING in part Defendant’s

Motion.

          It is therefore ORDERED, ADJUDGED, and DECREED that judgment is entered in favor of

the Defendant, Thurston Foods, as to Counts Two, Three, Five, and Six of the Complaint. As to

the remaining state law claims in counts One, Four, Seven, Eight, and Nine of the Complaint,

the Court declines to exercise supplemental jurisdiction over them and REMANDS them to the

Connecticut Superior Court for the Judicial District of New Haven at Meriden and the case is

closed.

          Dated at New Haven, Connecticut, this 10th day of December, 2018.

                                                    ROBIN D. TABORA, Clerk

                                                By________/s/___________________
                                                   Breigh Freberg, Deputy Clerk
EOD: December 10, 2018
